—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 20, 1996, convicting him of burglary in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions concerning the sufficiency of the evidence for the conviction of burglary in the first degree are unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the first degree beyond a reasonable doubt (cf., People v Konikov, 160 AD2d 146). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Viewing the sentencing court’s comments as a whole, it is clear that the sentence imposed was not based upon crimes of which the defendant was acquitted (see, People v Hall, 46 NY2d 873, cert denied 444 US 848).
The defendant’s remaining contentions are without merit or do not require reversal. Bracken, J. P., Copertino, Pizzuto and Altman, JJ., concur.